Citation Nr: 0804463	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left hand 
disability.

2.  Entitlement to a compensable rating for acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1998 to 
July 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision.  

The issue of a compensable rating for acne is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran has not been diagnosed with a disability of the 
left hand.


CONCLUSION OF LAW

Criteria for service connection for a left hand condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Service medical records show that the veteran was diagnosed 
with bilateral arthralgia of the hand while in service, and 
was given a profile which prevented lifting of weight greater 
than 10 pounds and prohibited pushing/pulling.

The veteran underwent a VA examination in February 2002, at 
which she reported that her symptoms started after prolonged 
use of a keyboard.  The veteran indicated that she switched 
to a warehouse job, but remarked that if she did anything 
using her hands for a significant period of time, she would 
get pain that radiated across the anterior aspect of her 
wrists and into her forearms.  The examination found that the 
veteran had full range of motion in her hands and she had 
dorsiflexion in her wrists to 70 degrees and palmar flexion 
to 80 degrees.  There was no palpable tenderness throughout 
her hands, and the veteran had good strength throughout her 
wrists, fingers, and forearms.  The examiner suggested that 
the veteran needed a workup for possible carpal tunnel 
syndrome.

The veteran's claim was remanded by the Board to obtain a 
carpal tunnel syndrome evaluation.  The veteran underwent the 
VA examination in April 2007 at which it was noted that she 
had pain and swelling in her hands in 1999 in response to 
excessive typing.  The veteran indicated that her hands were 
still painful (with the right hand being worse than the 
left).  The examiner indicated that there was no decrease in 
hand strength or dexterity.  After taking x-rays and 
conducting an EMG, the examiner diagnosed the veteran with 
right carpal tunnel syndrome of mild severity.  The examiner 
explained that nerve conduction studies showed that all 
nerves tested were within normal limits except for a mild 
decrease in velocity across the right wrist.  (Service 
connection for right carpal tunnel syndrome was subsequently 
granted.)  

The veteran wrote a letter in August 2007 in which she 
asserted that she had the same pain in both hands; and she 
stated that the VA examiner had told her that carpal tunnel 
syndrome was probably forming in the left hand.  However, a 
lay person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Regardless, the veteran does not claim that she was 
diagnosed with carpal tunnel syndrome in her left hand, or 
with any disability affecting the left hand, as she only 
stated that she might develop it in the future.

EMG testing at the veteran's VA examination failed to show 
that she currently has carpal tunnel syndrome in the left 
hand, and the veteran was once again diagnosed with 
arthralgia of the left hand.

While the veteran has been diagnosed with arthralgia of the 
left hand, this is synonymous with hand pain and is not 
considered to be a disability in and of itself (arthralgia is 
defined as "[p]ain in a joint, especially one not 
inflammatory in character."  Stedman's Medical Dictionary 
149 (27th ed. 2000)).  Unfortunately, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In this case, the veteran has not been diagnosed with a 
disability in her left hand; and, in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for 
arthralgia of the left hand is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2007, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained, as have the 
veteran's service medical records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was offered the opportunity to testify at a 
hearing before the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

Service connection for left hand disability is denied.


REMAND

The veteran is service-connected for acne and rated as non 
compensable.  She was given a VA examination in February 2002 
(while still in the service) at which it was noted that she 
had several small lesions on her upper forehead which were 
typical of acne, but no inflammation or drainage was noted at 
that time.  The veteran was treated with Retin-A.

The veteran reports that following service, the acne 
treatment provided by VA was ineffective.  She indicated that 
she began using an over-the-counter medication (Proactive), 
which provided some improvement, but did not fully correct 
the acne.  The veteran indicated that she had not been 
reexamined since her time in the military and she stated that 
her face had become deeply scarred and looked awful.

The Board interprets the veteran's statement to mean that her 
acne and acne related scarring has worsened since her last 
examination, which is nearly 6 years old.  Furthermore, the 
last examination did not provide sufficient information with 
which to rate the veteran's acne condition.  As such, the 
veteran should undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of her facial 
acne. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from July 2007 to the present.

2.  Schedule the veteran for a VA 
examination of her facial acne and related 
scars.  The examiner should include:

*	an indication of whether the acne 
is superficial (comedones, 
papules, pustules, superficial 
cysts) or deep (deep inflamed 
nodules and pus-filled cysts);
o	If the acne is found to be 
deep, indicate whether the 
acne affects more or less 
than 40 percent of the 
veteran's face and neck;
*	an indication of whether the 
facial scarring is slight, 
moderate, or severe;
*	an indication as to whether there 
is any gross distortion or 
asymmetry of the veteran's face as 
a result of the acne scarring;
*	an indication as to whether there 
is any visible or palpable tissue 
loss associated with the acne 
scars;
*	an estimate of the surface area 
covered by the acne;
*	an indication as to whether the 
surface contours of the acne 
scarring is elevated or depressed 
on palpation;
*	an indication as to whether the 
acne scars are adherent to 
underlying tissue;
*	an indication as to whether the 
acne scars are hypo-pigmented or 
hyper-pigmented in an area 
exceeding six square inches;
*	an indication as to whether the 
acne scars caused underlying soft 
tissue to be missing in an area 
exceeding six square inches; and 
*	an indication as to whether the 
acne scars are indurated in an 
area exceeding six square inches.

3.  After the development of the claim has 
been completed, the RO should again review 
the record, conduct any additional 
development which is deemed necessary; and 
then should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case, and an 
appropriate period of time for response 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


